DETAILED ACTION
This action is in response to the Response to Election/Restriction 10/12/2021.

Response to Arguments
Applicant’s arguments, see Response to Election/Restriction 10/12/2021, filed 10/12/2021, with respect to the Unity of Invention practice have been fully considered and are persuasive. The Requirement for Election/Restriction 08/09/2021 has been withdrawn. However, after further consideration, an Election/Restriction under U.S. restriction practice.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 14, drawn to a DC-DC converter system, classified in H02M3/156.
II. Claim 15 - 19, drawn to another DC-DC converter system, classified in H02M1/0025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related DC-DC converter. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I comprises “a first timer configured to determine a first duration based on a target switching frequency of the DC-DC converter system; a second timer configured to determine a second duration based on a predetermined duration substantially equal to or greater than a minimum duration of the first state of the first switch and the input and output voltages” that Invention II does not have. Invention II comprises “a first timer comprising: a first capacitive element with a first capacitance; a first timing switching coupled in parallel with the first capacitive element; a first current source coupled in series with the first capacitive element and configured to source or sink a first current to or from the first capacitive element; and a first comparator with a first input terminal coupled to the first capacitive element, a second input terminal configured to receive a first reference voltage, and an output terminal configured to generate a first timer expired signal upon expiration of a first duration determined based on the first capacitance, the first current source and the first reference voltage; a second timer comprising: a second capacitive element with a second capacitance; a second timing switching coupled in parallel with the second capacitive element; a second current source coupled in series with the second capacitive element and configured to source or sink a second current to or from the second capacitive element; and a second comparator with a first input terminal coupled to the second capacitive element, a second input terminal configured to receive a second reference voltage, and an output terminal configured to generate a second timer expired signal upon expiration of a second duration determined based on the second capacitance, the second current source and the second reference voltage” that Invention I does not have.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 1 and Fig. 9 corresponding to a boost converter using a switch current sensor and output voltage sensor for feedback control.
Species 2: Fig. 3 and Fig. 11 corresponding to a boost converter using an output current sensor and output voltage sensor for feedback control.
Species 3: Fig. 7 and Fig. 13 corresponding to a buck converter using an input current sensor and output voltage sensor for feedback control.
Species 4: Fig. 5 and Fig. 15 corresponding to a buck converter using a switch current sensor and output voltage sensor for feedback control.

Sub-species:
If Applicant(s) elect Species 1 (Fig. 1 and Fig. 9), the following sub-species are present:
Sub-species 1a:  Fig. 2A corresponding to a timer having a configuration and parameters different than sub-species 1b below.
Sub-species 1b: Fig. 10 corresponding to a timer having a configuration and parameters different than sub-species 1a above.

If Applicant(s) elect Species 2 (Fig. 3 and Fig. 11), the following sub-species are present:
Sub-species 2a:  Fig. 4 corresponding to a timer having a configuration and parameters different than sub-species 2b below.
Sub-species 2b: Fig. 12 corresponding to a timer having a configuration and parameters different than sub-species 2a above.

If Applicant(s) elect Species 3 (Fig. 7 and Fig. 13), the following sub-species are present:
Sub-species 3a:  Fig. 8 corresponding to a timer having a configuration and parameters different than sub-species 3b below.
Sub-species 3b: Fig. 14 corresponding to a timer having a configuration and parameters different than sub-species 3a above.

If Applicant(s) elect Species 4 (Fig. 5 and Fig. 15), the following sub-species are present:
Sub-species 4a:  Fig. 6 corresponding to a timer having a configuration and parameters different than sub-species 4b below.
Sub-species 4b: Fig. 16 corresponding to a timer having a configuration and parameters different than sub-species 4a above
The species are independent or distinct because have mutually exclusive configurations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single Inventioning of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species and sub-species have mutually exclusive configurations as stated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or Inventioning of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or Inventioning of patentably indistinct species.
Should applicant traverse on the ground that the species, or Inventionings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838